Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.        Claims 1 – 30 were canceled prior to examination.
           Claims 33, 43 are further canceled.
         The non-statutory double patenting rejection had previously been withdrawn due to the amendments.


Response to Argument
2.           Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.
               Applicant's arguments filed 03/14/2022 have been fully considered and it is pertaining to the amended claim language in independent claims 31 (device) and 41 (method), and dependent claim 34. The applicant argues the effect of the amended claim language further narrowing the previous limitations to overcome Sugiyama and  Bridge. The examiner agrees the amended claim language narrows the scope of the previous limitations, but only, because of the addition of a first sampling scheme and a second sampling scheme substantially different than the first sampling scheme, that effects the following limitations:
                For the limitation  “wherein the first secondary image comprises a first set of image pixels sampled from the plurality of image pixels using a first sampling scheme and the second secondary image comprises a second set of the image pixels sampled from plurality of image pixels using a second sampling scheme, substantially different from the first sampling scheme, wherein the first set of image pixels and the second set of image pixels each have fewer pixels than the plurality of image pixels of the primary image”. 
                               Sugiyama had in the previous office action disclosed these limitations with the exception of “using a first sampling scheme and using a second sampling scheme, substantially different from the first sampling scheme”, but a new reference by Curry as detailed in the office action below meets the amended limitations. 

                However, the applicant is notified that, the specification Fig 7A and 7B supports the amended limitations in claim 34 (which depends from 31) and it would overcome Curry, if claim 34 is further amended  with limitations “wherein the sampling window in accordance with the second sampling scheme is diagonally offset, but partially overlapping the sampling window in accordance with the first sampling scheme” .  This interpretation is based upon, maintaining all limitations in claim 34 and its base claim 31. Also note that, the suggested limitation is similar to last 4 lines at the end of claim 50, But, the examiner does not consider them the same and are rejected, because “and/or” is used which is broader alternative form satisfied by “or” and it eliminates one of the limitations, furthermore, the sampling window is not stated as “a sampling window in accordance with the first sampling scheme”, and “a sampling window in accordance with the second sampling scheme”. Thus, another sampling window is not established supporting “wherein the sampling window in accordance with the second sampling scheme is diagonally offset, but partially overlapping the sampling window in accordance with the first sampling scheme”. Once claim 34 is amended, the method claim that includes all limitations of claim 34 could be drafted as well.


Objection
3.             Claim 41 is objected to, because it appears to include an error on line 7 ““using the second sampling shame”, wherein it should instead have been drafted as “using the first sampling shame”. This evaluation is based on the fact that line 9 is correctly drafted for “using the second sampling shame”, and also the device claim 31 for the method claim 41, also correctly uses the same limitations. Please take a corrective action.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 31 – 32, 34 – 37, 39 – 42, 44 – 52 are rejected under 35 U.S.C. 103 as being un-patentable over Sugiyama et al., hereinafter Sugiyama (US 20130106847 A1) in view of Curry et al., hereinafter Curry (20040001625 A1). 

              Regarding claim 31, Sugiyama discloses “holographic projector arranged to project a target image, the holographic projector comprising: 
            {Fig 1, Fig 20 – 23, [0001] "The present invention relates to a display device, such as a head-mounted display, that displays information by diffracting a laser beam using a diffraction pattern generated by a computer generated hologram", ("hologram" is disclosed  more detailed in [0046, 118])},

              an image processing engine arranged to: {Fig 1, CPU 603(Image determination unit) is arranged to generate a plurality of secondary images by {Fig 1, 607(diffraction pattern generation unit)},

           sample a primary image derived from the target image, the primary image comprising a plurality of image pixels; and generate a first secondary image and a second secondary image by sampling the primary image,
            {the equivalent of sampling process for these limitations is met by [153 – 155],  shown in Fig 20 and as disclosed a first secondary image” met by [0155] a sub-frame sequence 2103, and “a second secondary image” is met by [0155] "a sub-frame sequence 2104", and  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (one of secondary images, such as first or second) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {interpreted as the sampling window}) from the basic diffraction pattern 2201{primary image size},

                “wherein the first subset of pixels and the second subset of pixels each have fewer pixels than the plurality of pixels of the primary image”, {met by  [0158-159] discloses "and each sub-frame (from the first secondary image and from the second secondary image) may be constructed by extracting a different area of the basic diffraction pattern.  Also as noted above in [0161] using Fig 21A-21B, discloses
"Hence the sub-frame 2202 (one of secondary images, such as first or second) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {interpreted as the sampling window}) from the basic diffraction pattern 2201{primary image size},
In addition please see [0112, 114, 134] for number of pixels reduced in the secondary images},        
 
          a hologram engine arranged to: {hologram noted above in [0001, 46, 118} determine a first hologram corresponding to the first secondary image to form the first hologram; and determine a second hologram corresponding to the second secondary image to form the second hologram; {Fig 1, Fig 20 – 23, [0001] "The present invention relates to a display device, such as a head-mounted display, that displays information by diffracting a laser beam using a diffraction pattern generated by a computer generated hologram", ("hologram" is disclosed  more detailed in [0046, 118]) and the first diffraction pattern = the first secondary image to form the first hologram  and second diffraction pattern = the second secondary image to form the second hologram; also the first diffraction pattern and the second diffraction pattern were detailed above},

           a display engine arranged to display the first hologram and the second hologram {Fig 1, spatial modulation element 103, display control unit 602, 605 and Fig 22 displayed image} on a display device, and a light source {Fig 1, 101} arranged to Illuminate the first hologram and the second hologram during display to form a first holographic reconstruction corresponding to the first secondary image on a replay plane and a second holographic reconstruction corresponding to the second secondary image on a replay plane {[0153] using Fig1 and Fig 20 discloses "two or more diffraction patterns are generated from one original image" and "the diffraction pattern generation unit 607 generates a diffraction pattern from an original image, the display control unit 606 displays the generated diffraction pattern on the spatial modulation element 103 {hologram}, and the light from the light source 101 illuminates the diffraction pattern, whereby a reconstructed image is formed."  [0155] generates sub-frames (secondary images) and display them as diffraction pattern {holograms}, please also see [0134] for the display of the first secondary image and the second secondary image from the original image using the first diffraction pattern generated (first hologram) and the second diffraction pattern (second hologram) generated}. 

             
                For the limitation  “wherein the first secondary image comprises a first set of image pixels sampled from the plurality of image pixels using a first sampling scheme and the second secondary image comprises a second set of the image pixels sampled from plurality of image pixels using a second sampling scheme, substantially different from the first sampling scheme, wherein the first set of image pixels and the second set of image pixels each have fewer pixels than the plurality of image pixels of the primary image”. 
                               Sugiyama as noted above disclosed these limitations with the exception of “using a first sampling scheme and using a second sampling scheme, substantially different from the first sampling scheme”, but
                Curry in a similar field of endeavor teaches “a first set of image pixels sampled from the plurality of image pixels using a first sampling scheme (that is, over the first sampling window in light of spec Fig 7a) and a second set of the image pixels sampled from plurality of image pixels using a second sampling scheme (that is, over the second sampling window in light of spec Fig 7b), substantially different from the first sampling scheme, wherein the first set of image pixels and the second set of image pixels each have fewer pixels than the plurality of image pixels of the primary image” as cited in:
                     Curry Fig 15 and [0048] as cited "The sub-sampled outputs are then fed to the two Dependent Min-Max blocks E3 and E4, which search for the minimum and maximum vectors MN and MX over a 9.times.9 window centered on the original (before sub-sampling) 8.times.8 window that contains the current pixel of interest. Thus, the MN and MX vectors correspond to the minimum of all the minima and the maximum of all the maxima from the non-overlapping 8.times.8 windows, respectively Due to the sub-sampling (by 8) effect, the 9.times.9 window actually corresponds to a window context of 72.times.72 pixels". 
              That is, minimum pixels sampled from one  8.times.8 window (a first set of image pixels sampled from the plurality of image pixels using a first sampling scheme)  and maximum pixels sampled from another non-overlapping 8.times.8 window (a second set of image pixels sampled from the plurality of image pixels using a second sampling scheme). The second sampling scheme (that is, over the second sampling window in light of spec Fig 7b), is substantially different from the first sampling scheme (that is, over the first sampling window in light of spec Fig 7a), because the two sampling windows as cited are “from the non-overlapping 8.times.8 windows, respectively”. Thus the two sampling schemes are based on two different sampling windows that are non-overlapping. This interpretation is in light of specification explanation for Fig 7a and 7B, on how two different sampling windows are causing two different sampling schemes.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama as taught in Curry to provide “using a first sampling scheme and using a second sampling scheme, substantially different from the first sampling scheme” for the purpose of sampling the pixels from the same primary image but at different sampling windows causing selection of different views of the image to enhance the Sugiyama for generation of his secondary images based on different sampling windows for creation of a more accurate hologram.


              Regarding claim 32, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the display engine is arranged to display the first hologram and the second hologram in turn on the device”, met by the Hologram generation as detailed in claim 31, and 
        [0155] "The display control unit 606 causes the spatial modulation element 103 to display the sub-frame sequences {display the sub-frame sequences, reads on, displayed in turn and substantially simultaneously} 2103 and 2104, whereby the original images 2101 and 2102 can be displayed to the user”.

  
              Regarding claim 34, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the first set of image pixels of the first secondary image is calculated from corresponding groups of image pixels of the primary image at a plurality of positions of a sampling window in accordance with the first sampling scheme and the second set of the plurality of pixels of the second secondary image is calculated from corresponding groups of image pixels of the primary image at a plurality of positions of a sampling window in accordance with the second sampling scheme; and wherein each pixel value of each secondary image is calculated from a corresponding group that comprises a plurality of image pixels of the primary image that fall within the sampling window at a respective one of the plurality of sampling window positions”.
                   As detailed in claim 1, the examiner had already included the “first / second sampling window in accordance with the first / second sampling scheme” in the detailed explanation of claim 1 explanation, in the combination section by Curry.



              Regarding claim 35, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the sampling comprises calculating the image pixel value of each pixel of a secondary image from a respective group of image pixels of the primary image falling within a sampling window such that there is a positional correspondence between each image pixel of the secondary image and the respective group of image pixels of the primary image or the respective sampling window”, is met by  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}, and "positional correspondence" met by  "positional relationship" in [0007, 40] as illustrated in Fig 23.  
            Also as noted in claim 1, by Curry who teaches in combination with Sugiyama.


              Regarding claim 36, Sugiyama further discloses “A holographic projector as claimed in claim 35 wherein the pixel value of each image pixel of the first secondary image is calculated from a first group of pixels of the primary image falling within the sampling window at a first set of sampling window positions in accordance with the first sampling scheme and the pixel value of each image pixel of the second secondary image is calculated from a second group of image pixels of the primary image falling within the sampling window at a second set of sampling window positions in accordance with the second sampling scheme”, 
           The citations noted in the base claim 35 and the mapping noted for the "sampling window", additionally [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed".  
            Also as noted in claim 1, by Curry who teaches in combination with Sugiyama.



           Regarding claim 37, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the image processing engine is arranged to process the source image using a displacement map to form an intermediate image as the primary image, wherein the displacement map comprises a displacement value for each image pixel of the source image representing the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction”, 
              The limitation of  "wherein the image processing engine is arranged to process the source image to form an intermediate image as the primary image" is met by [0159] FIG. 21A shows a size of a basic diffraction pattern 2201 {intermediate image} generated from an original image", and  [0157] discloses "speckle noise" which meets the limitation "represent the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction"; and the limitation "wherein the displacement map comprises a displacement value for each pixel of the source image" is met by the "provide different phase distribution data to each pixel of the original image"  as fully cited in [0157] "the diffraction pattern generation unit 607 may provide different phase distribution data to each pixel of the original image in each sub-frame in generating the diffraction patterns.  In this embodiment, since each sub-frame generates a different speckle pattern, the speckle noise can be suppressed when the display of the sub-frames is switched at high-speed".      

              Regarding claim 39, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the number of secondary images is greater than two”,
            [0153] as cited "To prevent this, two or more diffraction patterns {secondary images} are generated from one original image in Embodiment 3.  FIG. 20 shows this example.   


              Regarding claim 40, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein each hologram of the plurality of holograms is displayed at a speed, and/or at a position relative to the respective other holograms, such that the holographic reconstructions thereof are formed within the integration time of the human eye”, 
               [0046] "When the reflecting mirror 104 is constructed by a hologram, a see-through display that is slimmer and has higher transmittance can be constructed", and [0049] "and display diffraction patterns (holograms displayed) corresponding to the three colors respectively on the spatial modulation element 103 synchronizing {reads on, a speed relative to the other holograms} with the light sources 101, so as to perform color display", and [0064] FIG. 5 shows an example of a CGH type display when the size of a diffraction pattern is not reduced.  The diffraction pattern 802 is generated from an original image 801, and the diffraction pattern 802 is displayed on the spatial modulation element 103.  Thereby a reconstructed image (fictive image) 803 can be displayed to the user", meets the limitation “are formed within the integration time of the human eye”.


             Regarding claims 41, 42, 44, these claim implements the method that details the process of the apparatus in claims 31, 32+51+52, 34 and is rejected under the same rationale.

              Regarding claim 45, Sugiyama further discloses “A method of claim 41 further comprising: receiving the target image for projection; and upscaling the target image to form a source image having more image pixels than the target image, wherein the primary image is derived from the source image”,
              [0005] "On generating this diffraction pattern 402, a display with a higher resolution and a higher viewing angle {meets, upscaling the target image} is implemented as the number of pixels of the original image 401 and the number of pixels of the liquid crystal panel increases, but this also increases the computation amount to generate the diffraction pattern 402", and [0158] "A basic diffraction pattern of which size is bigger than the size of the spatial modulation element 103 may be generated".    
    

              Regarding claim 46, Sugiyama further discloses “A method as claimed in claim 45 wherein upscaling comprises repeating each pixel value of the target image in respective contiguous group of image pixels of the source image, wherein there is a positional correspondence between each image pixel of the target image and the corresponding group of image pixels of the source image having the same pixel value”,
                      upscaling noted in claim 45, and " comprises repeating each pixel value of the target image in respective contiguous group of image pixels of the source image." met by [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed", and "positional correspondence" met by "positional relationship" in [0007, 40] as illustrated in Fig 23. for the limitation “wherein there is a positional correspondence between each pixel of the target image and the corresponding group of image pixels of the source image having the same pixel value”.  
   

              Regarding claim 47, Sugiyama further discloses “A method as claimed in claim 45 wherein the primary image is the source image”, met by [0159] discloses the original image which is the source / primary image.   


              Regarding claim 48, Sugiyama further discloses “A method as claimed in claim 45 further comprising processing the source image using a displacement map to form an intermediate image as the primary image, wherein the displacement map comprises a displacement value for each image pixel of the source image representing the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction”,
              This method limitations were already met in the device claim 37.


              Regarding claim 49, Sugiyama further discloses “A method as claimed in claim 41 wherein each pixel value of the first secondary image and the second secondary image is calculated by individually weighting the pixel values of the respective group of image pixels of the primary image falling within the respective sampling window”,
               “a first secondary image” met by [0155] a sub-frame sequence 2103, and “a second secondary image” is met by [0155] "a sub-frame sequence 2104"}, 
                 [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201 {primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed".
            Also as noted in claim 1, by Curry who teaches in combination with Sugiyama.


              Regarding claim 50, Sugiyama further discloses “A method as claimed in claim 49 comprising: calculating the pixel value of each image pixel of the first secondary image from a respective first group of image pixels of the primary image falling within the sampling window at a first set of sampling window positions; and calculating the pixel value of each image pixel of the second secondary image from a respective second group of image pixels of the primary image falling within the sampling window at a second set of sampling window positions”,
            met by {[0155] a sub-frame sequence 2103 for "a first secondary image"} and met by {[0155] "a sub-frame sequence 2104" for a second secondary image}, and [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed".  

             “wherein the second set of sampling window positions is diagonally offset from the first set of sampling window positions and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions”,
             The limitation of "wherein the second set of sampling window positions" is met by  [0161] noted above as cited "an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}", the limitation "positions is diagonally offset from the first set of sampling window positions and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions" is interpreted based on alternative claim format and the limitation "and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions" is met by [0006] Now an example of a computation method to generate a diffraction pattern (secondary image sampling) using the point filling method will be described.  In the case of the point filling method, an original image (object) is regarded as a set of point light sources, and a diffraction pattern (secondary positions) is computed from a phase when the light from each point light source overlaps at each point on the liquid crystal panel" more detailed in [0007].
            Also as noted in claim 1, by Curry who teaches in combination with Sugiyama.


             Regarding claim 51, Sugiyama  further discloses “A holographic projector as claimed in claim 31 wherein the display device is arranged to display the first hologram and the second hologram substantially simultaneously on different respective areas of the display device” as met by   [0155] "The display control unit 606 causes the spatial modulation element 103 to display the sub-frame sequences {display the sub-frame sequences, reads on, displayed in turn and substantially simultaneously} 2103 and 2104, whereby the original images 2101 and 2102 can be displayed to the user”  and
 [0158-159] "each sub-frame may be constructed by extracting a different area of the basic diffraction pattern”. Further detailed in [0134].


             Regarding claim 52, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein a first display device and a second display device are provided and wherein the display engine is arranged to display the first hologram and the second hologram substantially simultaneously on the first display device and the second display device, respectively” is met by [0134].

5.	Claim 38 is rejected under 35 U.S.C. 103 as being un-patentable over Sugiyama et al., hereinafter Sugiyama (US 20130106847 A1) in view of Curry et al., hereinafter Curry (20040001625 A1) and in view of bridge et al., hereinafter Bridge (US 20140104487 A1).

              Regarding claim 38, Sugiyama / Curry discloses claim 31, and Sugiyama further discloses “A holographic projector as claimed in claim 31, wherein the pixel values of the image pixels of the first secondary image are calculated from a first set of image pixel blocks of the primary image falling within the sampling window at a first set of sampling window positions, and the pixel values of the image pixels of the second secondary image are calculated from a second set of image pixel blocks of the primary image falling within the sampling window at a second set of sampling window positions”,
          met by  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed".    
            Also as noted in claim 1, by Curry who teaches in combination with Sugiyama.


              Sugiyama does not explicitly disclose “wherein the first set of image pixel blocks of the primary image are arranged in a first checkerboard pattern, and the second set of image pixel blocks of the primary image are arranged in a second checkerboard pattern that is opposite to the first checkerboard pattern”, but 
              Bridge in a similar field of endeavor teaches this limitation met by  [0184-186] as cited in [0184] "In another embodiment, each of the calibration patterns is identical to a given maximum-resolution checkerboard pattern, where half the light modulating elements are ON (maximal transfer) and the remaining half are OFF (minimal transfer).  (A maximum--resolution checkerboard pattern is a pattern where the elements immediately north, south, east and west of any given interior element take the state that is opposite to the state of the given interior element.), and [0186] "For example, the calibration patterns may alternate between a first checkerboard pattern and a second checkerboard pattern, where the first and second checkerboard patterns are complementary to each other: one takes the ON state where the other takes the OFF state, and vice versa". Also [0316] discloses the similar field of an optical system for a hologram generation.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sugiyama as taught in Bridge to provide “wherein the first set of pixel blocks of the primary image are arranged in a first checkerboard pattern, and the second set of pixel blocks of the primary image are arranged in a second checkerboard pattern that is opposite to the first checkerboard pattern”, for the purpose that the modulated light stream represents approximately 50% of the power in the incident light stream, as Bridge [0184] teaches, thus it could provide a different refraction pattern in Sugiyama at different intensity leading to increasing the contrast in the levels of a holographic image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422